DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 07/14/2022 have been entered. Claims 1-25 remain pending in the application. 

Response to Arguments
Applicant’s amendments to the claims have overcome each and every 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 05/10/2022 (hereinafter NFOA0510).
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant first argues the 35 U.S.C. 103 rejection of Claims 9, 10, 13-15, 18-20, and 23-25:
Applicant argues (Remarks, Page 9: “First,…”) that the claimed invention differs from the Bäther reference in that Bäther allegedly does not use the initiation of recovery, or any aspect of recovery, as a trigger for switching from the measurement phase to the regeneration phase. Applicant argues Bäther uses the maximum of the measurement phase as the trigger for the switch from the measurement phase to the regeneration phase, and that by contrast, in the claimed invention, the first operational mode controls the gas sensor from a baseline level through analyte detection and the initiation of the recovery phase. Applicant argues that Bäther and the claimed invention differ in that in Bäther the measurement temperature switches to the regeneration temperature immediately upon termination of the analyte feed, while in the claimed invention the first operation temperature is maintained through initiation of the recovery phase and the sensor does not switch to the second operational temperature until after the initiation of the recovery phase.
Examiner respectfully disagrees with applicant’s assessment of the differences between Bäther and the claimed invention. 
In regards to Applicant’s argument that Bäther allegedly does not use the initiation of recovery, or any aspect of recovery, as a trigger for switching from the measurement phase to the regeneration phase, Examiner notes that in Claims 9 and 19 there is no mention of a trigger for switching from one operational mode to another, rather “a microprocessor programmed to control the gas sensor with at least two operational modes, wherein, a first operational mode controls the gas sensor from a baseline level through analyte detection and initiation of a recovery phase upon analyte withdrawal, and a second operational mode temporarily changes conditions of the gas sensor after the initiation of the recovery phase…wherein the microprocessor switches the gas sensor from the first operational mode to the second operational mode in real-time”.  No such trigger in mentioned in independent Claims 9 and 19. Claim 11 discusses the identification of the initiation of the recovery phase being programmed into the microprocessor. Applicant’s arguments with respect to Claim 11 specifically will be addressed later.
In regards to Applicant’s argument that the teachings of Bäther differ because of the alleged difference between where the measurement temperature switches to the regeneration temperature, Examiner respectfully disagrees. Applicant argues that Bäther teaches the measurement temperature switching to the regeneration temperature immediately after the termination of the analyte feed and that the claimed invention does not switch to the second operational temperature until after the initiation of the recovery phase. However, under the broadest reasonable interpretation, and upon plain reading of Claim 9, the phrase “a first operational mode controls the gas sensor from a baseline level through analyte detection and initiation of a recovery phase upon analyte withdrawal” includes the alleged teaching of Bäther. Plain reading of this phrase would indicate the first operational mode controls the gas sensor from a baseline level and through the entirety of analyte detection, and through initiation of a recovery phase, which occurs upon analyte withdrawal. However, initiation of a recovery phase is a single point in time, which occurs “upon analyte withdrawal”. This would indicate the first operational mode spans the entirety of analyte detection and through the point in time that the analyte is withdrawn. Claim 9 states that the second operational mode temporarily changes conditions of the gas sensor after the initiation of the recovery phase. However, as the initiation of the recovery phase occurs at the point in time that the analyte is withdrawn, this would indicate that the second operational mode temporarily changes conditions of the gas sensor after the point in time that the analyte is withdrawn. Furthermore, under broadest reasonable interpretation “after” includes immediately after, and any amount of time elapsed after. As such, the present wording of the claim under broadest reasonable interpretation, and upon plain reading, is taught by the alleged teaching of Bäther.
Applicant points to Fig. 2 of the instant application to indicate an alleged difference between the teachings of Bäther and the claimed invention. Fig. 2 appears to indicate some elapsed time between withdrawal of the analyte and initiation of heating (i.e. the change in conditions), however, there is no requirement by the claim language that time elapse between withdrawal of the analyte and the change in conditions of the second operational mode.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the time period between C and D in Fig. 2 of the instant application) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant additionally argues (Remarks, Page 10: “Second, the only…”) that Bäther allegedly only mentions the word “recovery” in one location, where Bäther allegedly teaches “the recovery time of the regeneration phase is defined as a drop to 10% of the signal maximum and that this definition is used for at least FIG. 1”. Applicant argues that Bäther uses the recovery time as an endpoint within the regeneration phase while “the present invention uses the claimed recovery phase as an endpoint to the first operational phase”. Applicant argues that Bäther and the claimed invention use recovery in two completely different ways.
Examiner respectfully disagrees. First, the use of different terminology is not an indication of nonobviousness. Next, Applicant appears to be conflating the “recovery time” of Bäther with the “recovery phase” of the instant application, however, these were not used equivalently in the rejection of NFOA510, and would not be viewed as equivalents in light of the descriptions of Bäther and the instant application. The alleged difference between the “recovery time” of Bäther and the “recovery phase” of the instant application has no bearing on the teachings applied in NFOA0510, as this “recovery time” was not applied to teach the “recovery phase” of the instant application, nor were they treated as equivalents. 
Next, Applicant argues (Remarks, Page 10: “Third, while…”) that while Bäther teaches the use of a computer program to determine gas concentration during the measurement phase, Bäther allegedly does not teach using a computer during the regeneration phase. Applicant further argues that the regeneration phase of Bäther is limited to the evacuation of the measuring channel and the heating of the gas sensor in order to clear the sensor of analyte and prepare the sensor for the next measurement, and that the only guidance Bäther provides with respect to the operation of the regeneration phase is that it is typically longer than the measurement phase and is initiated when the feed of the sample gas is interrupted, the shut-off valve is closed, and the gas phase above the receptor is drawn off with a pump at which time the signal intensity drops to zero because the analyte molecules, which have been bound to the receptor during the measurement phase, are desorbed near completion. However, Applicant does not point to any differences between the specific language of the claims and the applied teachings of Bäther in NFOA0510, and thus these arguments appear to only point to differences in the descriptions of Bäther and the instant application, which has no bearing on the propriety of the applied teachings of Bäther to the claims. 
Applicant subsequently argues (Remarks, Page 10-11: “Fourth…”) that Bäther does not teach the regeneration phase toggling between more than a single temperature, and alleges Bäther teaches a heating unit that only operates during the regeneration phase and that heats the sensor to a temperature between 20 C and 40 C. Applicant argues there is no teaching of a temporary change in temperature during this regeneration period. Applicant states that “with the claimed invention, the second operational mode includes a temporary change after initiation of the recovery phase (claims 9, 19), which returns back to the first operational mode to complete recovery of the gas sensor towards the baseline level” and that Bäther “has a strict delineation between the measuring phase and the regeneration phase, the claimed invention includes at least two operational modes, which may be applied to any stage of the gas sensor system”. Applicant further argues that “unlike Bäther et al., the two operational modes of the claimed invention are not limited to different temperatures (claims 13, 23), although these are included within the scope of the operational modes (claims 14, 15, 24, 25).”
In regards to Applicant’s argument that Bäther does not teach the regeneration phase toggling between more than a single temperature, Examiner notes that more than one temperature during the regeneration phase is not required by Claim 9. Claim 9 requires “a second operational mode temporarily changes conditions of the gas sensor after the initiation of the recovery phase” and “the temporary conditions of the second operational mode prevent the gas sensor from detecting the analyte during the second operational mode”. These limitations are taught by Bäther, as demonstrated in NFOA0510. 
In regards to Applicant’s argument that there is no teaching of a temporary change in temperature during this regeneration period, Examiner respectfully disagrees. The regeneration period changes the temperature of the sensor (i.e. via heating), and this temperature change is temporary as the heating is stopped prior to a subsequent measurement phase.
In regards to Applicant’s argument that Bäther has a strict delineation between the measuring phase and the regeneration phase, while the claimed invention has two operation modes which may be applied to any stage of the gas sensor system, Examiner notes that Applicant does not point to any differences between the specific language of the claims and the applied teachings of Bäther in NFOA0510, and thus these arguments appear to only point to differences in the descriptions of Bäther and the instant application, which has no bearing on the propriety of the applied teachings of Bäther to the claims. Examiner additionally notes that the instant application also strictly delineates between operational modes, such that this does not indicate any meaningful differentiation between the alleged teachings of Bäther and the claim language of the instant application.
In regards to Applicant’s argument that unlike Bäther, the two operational modes of the claimed invention are not limited to different temperatures, Examiner notes that the language of Claim 13 only requires that the temporary change in the conditions of the gas sensor be selected from the group recited, of which a change in temperature is included, which is taught by Bäther. Claim 13 does not require each of the recited temporary changes in condition, and a prior art reference need not teach every element of the group.
Applicant summarizes the above arguments in stating that Bäther does not teach or suggest (i) a gas sensor with a first operational mode that controls the gas sensor from a baseline level through analyte detection and initiation of a recovery phase upon analyte withdrawal (claims 9, 19); (ii) initiation of recovery as part of the measurement phase (in Bäther et al., recovery is only part of the regeneration phase); (iii) a second operational mode that temporarily changes conditions of the gas sensor after initiation of the recovery phase (claims 9, 19); and (iv) the switching back of the gas sensor to the first operational mode and/or one or more additional operational modes to complete the recovery of the gas sensor towards the baseline level (claims 10, 20).
Points (i), (ii), (iii) are discussed above. In regards to (iv), Bäther teaches switching back to the measurement mode, as shown in the prior art mapping of claims 10 and 20 in NFOA0510. Additional operating modes are not required by the claim language. Similar reasoning can be applied to independent Claim 19 in each place where Claim 9 was specifically addressed.

Applicant next argues the 35 U.S.C. 103 rejection of Claims 11, 12, 21, and 22:
Applicant argues (Remarks, Page 12: “Notwithstanding…”) that Pasquariello does not teach or suggest any of the limitations of claims 11, 12, 21, and 22. Applicant states that Pasquariello teaches a system and method for reactivation of supported metal catalysts by heating the catalyst in the presence of a gaseous hydrocarbon in the absence of oxidizing agents for in situ reactivation of catalytic material. Applicant argues that Examiner incorrectly cites Pasquariello as reading on claims 11, 12, 21, and 22. Applicant states that all the portion of Pasquariello teaches is the inclusion of a timer and heater into the catalytic reactivation system in order to control the timing and amount of heat to be distributed to the pellistor. Applicant argues that there is nothing in this, or any portion of Pasquariello that teaches, suggests, or “remotely touches upon” the requirement of claims 11, 12, 21, and 22 that “a gas sensor has a microprocessor that is programmed with (i) an algorithm to identify the initiation of a recovery phase based on a set of conditions that switch the gas sensor from a first operational mode to a temporary second operational mode (claims 11, 21) and (ii) a separate algorithm that identifies the completion of the temporary second operational mode based on a set of conditions that switch the gas sensor from the temporary second operational mode back to the first operational mode and/or one or more additional operational modes (claims 12, 22)”.
With respect to Applicant’s argument that nothing in the cited portion of Pasquariello that teaches the limitations of claims 11, 12, 21, and 22, Examiner respectfully disagrees, and notes that a combination of the teachings of Bäther and Pasquariello was applied to teach the limitations of claims 11, 12, 21, and 22.  
As described above and in the 35 U.S.C. 103 rejection of NFOA0510, Bäther teaches “a first operational mode controls the gas sensor from a baseline level through analyte detection and initiation of a recovery phase upon analyte withdrawal and a second operational mode temporarily changes conditions of the gas sensor after the initiation of the recovery phase...”.   The secondary reference Paquariello was combined with Bäther to teach the missing feature of “the microprocessor with an algorithmic function…”. Examiner notes that when a combination of references is applied to make a determination of obviousness, the individual references need not teach each limitation individually, and rather the combination of references teaches the claimed invention as a whole.  
Examiner notes in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145.IV: “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually”.
It is the Examiner’s opinion that the cited portions of Pasquariello in combination with the teachings of Bäther either explicitly teach or render obvious all of the limitations of the claim 11. Similar reasoning is applied to Claims 12, 21, and 22. 

Applicant next argues the 35 U.S.C. 103 rejection of Claims 16 and 17:
	No arguments are made with respect to the specific claim language or prior art teachings of claims 16 and 17 specifically, rather the Applicant again argues that Claim 9 is nonobvious over Bäther, and thus claims 16 and 17, which depend upon Claim 9 are thus nonobvious. Applicant’s arguments with respect to independent Claims 9 and 19 are addressed above.

Examiner suggests that Applicant explicitly include all elements that they believe to differentiate their invention from that of the prior art in the language of the claims, and positively recite all relationships between claimed elements that are intended to be limiting, as it is improper for the Examiner to read the limitations of the specification into the claims. Alleged differences found in the specification or functionality of the invention which are not specifically claimed cannot be used in order to differentiate from the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 13-15, 18-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bäther (US Patent No. US 10,191,023 B2).

Regarding claim 9, Bäther teaches A gas sensor system comprising: a gas sensor for detecting an analyte (Abstract “A sensor unit (10) for detecting a gas”; Col. 1, Lines 42-44 “…receptor interacts with analyte molecules (i.e., the gas molecules to be detected in the substance…”); and a microprocessor programmed to control the gas sensor (Col. 4, Lines 13-18 “The operation of the sensor unit is preferably controlled by a control unit…The control unit may be part of the sensor unit or provided externally to this as hardware or software”, Col. 5, Lines 42-26: “In one embodiment, the sensor unit has, further, a computer for determining a gas concentration. The computer is, for example, a computing unit. The determination of the gas concentration comprises a calculation or other derivation of the gas concentration from measured variables”) with at least two operational modes (Col. 2, Lines 46-48: “the sensor unit is configured to be operated in a measuring mode and in a regeneration mode”), wherein, a first operational mode controls the gas sensor from a baseline level through analyte detection (Col. 4, Lines 11-12: “The sensor unit may be operated in a measuring mode) and initiation of a recovery phase upon analyte withdrawal (Col. 4, Lines 24-27: “When switching over from the measuring mode to the regeneration mode, the gas inlet and the gas outlet are closed and the pump unit and the heating element are activated”), and a second operational mode temporarily changes conditions of the gas sensor after the initiation of the recovery phase (Col. 4, Lines 12-13: “The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”; Col. 4, Lines 24-27: “When switching over from the measuring mode to the regeneration mode, the gas inlet and the gas outlet are closed and the pump unit and the heating element are activated”) to (i) accelerate removal of the analyte from the gas sensor (Col. 7, Lines 39-42: “To shorten the regeneration time, a gas sensor 15 according to the present invention is thermally heated at times and evacuated essentially at the same time. This leads to a substantially more rapid desorption”) and (ii) accelerate recovery (Col. 7, Lines 39-42: “To shorten the regeneration time, a gas sensor 15 according to the present invention is thermally heated at times and evacuated essentially at the same time. This leads to a substantially more rapid desorption”), wherein the microprocessor switches the gas sensor from the first operational mode to the second operational mode in real-time (Col. 4, Lines 11-20 : “The sensor unit may be operated in a measuring mode and in a regeneration mode…The operation of the sensor unit is preferably controlled by a control unit…When switching over from the measuring mode to the regeneration mode…”; Col. 4, Lines 15-17: “The term “control” or “controlling” also covers in the present application a “regulation” (control with feedback)”) and the temporary conditions of the second operational mode prevent the gas sensor from detecting the analyte during the second operational mode (Col. 4, Lines 12-13: “The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”; Col. 4, Lines 24-31: “When switching over from the measuring mode to the regeneration mode, the gas inlet and the gas outlet are closed and the pump unit and the heating element are activated. The ambient air and analyte present in the measuring channel are thus desorbed from the receptor and pumped out of the measuring channel, as a result of which the receptor is cleaned and prepared for the next detection of the gas”).
Bäther does not explicitly teach gas sensor output towards the baseline level.
However, Bäther teaches in Col. 7, Lines 39-42: “To shorten the regeneration time, a gas sensor 15 according to the present invention is thermally heated at times and evacuated essentially at the same time. This leads to a substantially more rapid desorption”. This teaches accelerating the recovery of the gas sensor, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that heating the sensor to shorten the regeneration time and have more rapid desorption (i.e. accelerate recovery of the sensor) would necessarily cause the gas sensor output to move toward baseline level, as that is the purpose of heating the sensor, namely to regenerate/recover the sensor to “clean” functionality. Specifically heating the sensor desorbs adsorbed material to be used for further measurements, as taught by Bäther in Col. 2, Lines 58-61: “The atoms or molecules of the analyte leave the surface of the receptor solid during the desorption of the receptor of the gas sensor, so that the receptor is “cleaned” for the next measurement” which is viewed as moving gas sensor output toward baseline level.

Regarding Claim 10, Bäther teaches the gas sensor system of claim 9, wherein upon completion of the temporary conditions of the second operational mode, the gas sensor switches back to the first operational mode (Col. 4, Lines 18-21: “When switching over from the regeneration mode to the measuring mode, the pump unit and the heating element are deactivated and the gas inlet and the gas outlet are opened”; Col 10, Lines 4-7: “After conclusion of the regeneration phase 32, the receptor 24 is prepared for a new measurement and the next cycle of the method begins with the performance of the next measuring mode 31”) and/or one or more additional operational modes to complete recovery of the gas sensor towards the baseline level.  

Regarding Claim 13, Bäther teaches the gas sensor system of claim 9, wherein the temporary change in conditions of the gas sensor is selected from the group consisting of a change in temperature, a change in humidity, an electrical current, a change in pressure, a change in electromagnetic irradiation, and combinations thereof (Col. 4, Lines 5-13: “The reference value, from which the temperature is increased (heating), is the temperature at which the gas sensor is operated in the measuring mode. The increase against this reference temperature is carried out in the regeneration mode. The sensor unit may be operated in a measuring mode and in a regeneration mode. The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”).  

Regarding Claim 14, Bäther teaches the gas sensor system of claim 9, wherein the at least two operational modes are at least two operating temperatures with different temperature profiles (Col. 4, Lines 5-13: “The reference value, from which the temperature is increased (heating), is the temperature at which the gas sensor is operated in the measuring mode. The increase against this reference temperature is carried out in the regeneration mode. The sensor unit may be operated in a measuring mode and in a regeneration mode. The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”). 

Regarding Claim 15, Bäther teaches the gas sensor system of claim 14, wherein the different temperature profiles are separate fixed temperature values and/or separate arbitrary waveforms (Col. 4, Lines 5-13: “The reference value, from which the temperature is increased (heating), is the temperature at which the gas sensor is operated in the measuring mode. The increase against this reference temperature is carried out in the regeneration mode. The sensor unit may be operated in a measuring mode and in a regeneration mode. The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”; Col. 5, Lines 24-27: “In one embodiment, the heating unit is configured to heat the gas sensor to 20° C. to 400° C. and preferably to 30° C. to 150° C. As was already explained above, lower and higher temperatures are, however, also possible”).  

Regarding Claim 18, Bäther teaches the gas sensor system of claim 9, wherein the analyte is a gas selected from the group consisting of carbon monoxide (CO), carbon dioxide (CO2), nitrogen oxides (NXOy; x>0, y>0), ammonia (NH3), sulfur dioxide (SO2), volatile organic compounds (VOCs), and combinations thereof (Col. 9, Lines 53-57: “A plurality of electrochemical gas sensors 10 are additionally provided for a multiple gas-measuring device 100 for the specific measurement of certain gases, especially O2, Cl2, CO, CO2, H2, H2S, HCN, NH3, NO, NO2, PH2, SO2, amines, odorant, COCl2 and organic vapors”).  

Regarding Claim 19, Bäther teaches a gas sensor system comprising: a gas sensor for detecting an analyte (Abstract “A sensor unit (10) for detecting a gas”; Col. 1, Lines 42-44 “…receptor interacts with analyte molecules (i.e., the gas molecules to be detected in the substance…”); and a microprocessor programmed to control the gas sensor (Col. 4, Lines 13-18 “The operation of the sensor unit is preferably controlled by a control unit…The control unit may be part of the sensor unit or provided externally to this as hardware or software”, Col. 5, Lines 42-26: “In one embodiment, the sensor unit has, further, a computer for determining a gas concentration. The computer is, for example, a computing unit. The determination of the gas concentration comprises a calculation or other derivation of the gas concentration from measured variables”) with at least two operating temperatures (Col. 2, Lines 46-48: “the sensor unit is configured to be operated in a measuring mode and in a regeneration mode”), wherein, a first operating temperature controls the gas sensor from a baseline level through analyte detection (Col. 4, Lines 11-12: “The sensor unit may be operated in a measuring mode”, i.e. not being heated) and initiation of a recovery phase upon analyte withdrawal (Col. 4, Lines 24-27: “When switching over from the measuring mode to the regeneration mode, the gas inlet and the gas outlet are closed and the pump unit and the heating element are activated”), and a second operating temperature temporarily changes conditions of the gas sensor after the initiation of the recovery phase (Col. 4, Lines 12-13: “The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”; Col. 4, Lines 24-27: “When switching over from the measuring mode to the regeneration mode, the gas inlet and the gas outlet are closed and the pump unit and the heating element are activated”) to (i) accelerate removal of the analyte from the gas sensor (Col. 7, Lines 39-42: “To shorten the regeneration time, a gas sensor 15 according to the present invention is thermally heated at times and evacuated essentially at the same time. This leads to a substantially more rapid desorption”) and (ii) accelerate recovery (Col. 7, Lines 39-42: “To shorten the regeneration time, a gas sensor 15 according to the present invention is thermally heated at times and evacuated essentially at the same time. This leads to a substantially more rapid desorption”), wherein the microprocessor switches the gas sensor from the first operating temperature to the second operating temperature in real-time (Col. 4, Lines 11-20 : “The sensor unit may be operated in a measuring mode and in a regeneration mode…The operation of the sensor unit is preferably controlled by a control unit…When switching over from the measuring mode to the regeneration mode…”; Col. 4, Lines 15-17: “The term “control” or “controlling” also covers in the present application a “regulation” (control with feedback)”) and the temporary conditions of the second operating temperature prevent the gas sensor from detecting the analyte while at the second operating temperature (Col. 4, Lines 12-13: “The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”; Col. 4, Lines 24-31: “When switching over from the measuring mode to the regeneration mode, the gas inlet and the gas outlet are closed and the pump unit and the heating element are activated. The ambient air and analyte present in the measuring channel are thus desorbed from the receptor and pumped out of the measuring channel, as a result of which the receptor is cleaned and prepared for the next detection of the gas”).  
Bäther does not explicitly teach gas sensor output towards the baseline level.
However, Bäther teaches in Col. 7, Lines 39-42: “To shorten the regeneration time, a gas sensor 15 according to the present invention is thermally heated at times and evacuated essentially at the same time. This leads to a substantially more rapid desorption”. This teaches accelerating the recovery of the gas sensor, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that heating the sensor to shorten the regeneration time and have more rapid desorption (i.e. accelerate recovery of the sensor) would necessarily cause the gas sensor output to move toward baseline level, as that is the purpose of heating the sensor, namely to regenerate/recover the sensor to “clean” functionality. Specifically heating the sensor desorbs adsorbed material to be used for further measurements, as taught by Bäther in Col. 2, Lines 58-61: “The atoms or molecules of the analyte leave the surface of the receptor solid during the desorption of the receptor of the gas sensor, so that the receptor is “cleaned” for the next measurement” which is viewed as moving gas sensor output toward baseline level.


Regarding Claim 20, Bäther teaches the gas sensor system of claim 19, wherein upon completion of the temporary conditions of the second operating temperature, the gas sensor switches back to the first operating temperature (Col. 4, Lines 18-21: “When switching over from the regeneration mode to the measuring mode, the pump unit and the heating element are deactivated and the gas inlet and the gas outlet are opened”; Col 10, Lines 4-7: “After conclusion of the regeneration phase 32, the receptor 24 is prepared for a new measurement and the next cycle of the method begins with the performance of the next measuring mode 31”) and/or one or more additional operating temperatures to complete recovery of the gas sensor towards the baseline level.  

Regarding Claim 23, Bäther teaches the gas sensor system of claim 19, wherein the temporary change in conditions of the gas sensor is selected from the group consisting of a change in temperature, a change in humidity, an electrical current, a change in pressure, a change in electromagnetic irradiation, and combinations thereof (Col. 4, Lines 5-13: “The reference value, from which the temperature is increased (heating), is the temperature at which the gas sensor is operated in the measuring mode. The increase against this reference temperature is carried out in the regeneration mode. The sensor unit may be operated in a measuring mode and in a regeneration mode. The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”).  

Regarding Claim 24, Bäther teaches the gas sensor system of claim 19, wherein the at least two operational temperatures have different temperature profiles (Col. 4, Lines 5-13: “The reference value, from which the temperature is increased (heating), is the temperature at which the gas sensor is operated in the measuring mode. The increase against this reference temperature is carried out in the regeneration mode. The sensor unit may be operated in a measuring mode and in a regeneration mode. The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”).  

Regarding Claim 25, Bäther teaches the gas sensor system of claim 24, wherein the different temperature profiles are separate fixed temperature values and/or separate arbitrary waveforms (Col. 4, Lines 5-13: “The reference value, from which the temperature is increased (heating), is the temperature at which the gas sensor is operated in the measuring mode. The increase against this reference temperature is carried out in the regeneration mode. The sensor unit may be operated in a measuring mode and in a regeneration mode. The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”).


Claims 11-12 and 21-22, are rejected under 35 U.S.C. 103 as being unpatentable over Bäther (US Patent No. US 10,191,023 B2) as applied to claims 9 and 19 above, and further in view of Pasquariello (US Patent No. US 6,060,025 A).

Regarding Claim 11, Bäther teaches the gas sensor system of claim 9.
Bäther does not explicitly teach wherein identification of the initiation of the recovery phase is programmed into the microprocessor with an algorithmic function that defines one or more conditions selected from the group consisting of a minimum threshold rate of change of an output signal from the gas sensor, a signal output threshold for the analyte, a signal output pattern, a signal output frequency spectrum, and combinations thereof.  
However, Bäther teaches in Col. 5, Lines 6-28: “In one embodiment, the sensor unit is operated for a shorter time in the measuring mode than in the regeneration mode. The duration of the measuring mode is consequently shorter than the duration of a regeneration mode. The sensor unit is preferably operated in the measuring mode for less than a minute, preferably for less than 10 seconds, and especially preferably for less than one second. The sensor unit is preferably operated in the regeneration mode for less than 10 minutes, preferably for less than one minute, and especially preferably for less than 10 seconds. The sensor unit is preferably operated alternatingly in the measuring mode and in the regeneration mode. One cycle of measuring mode and regeneration mode preferably lasts less than 5 minutes and especially preferably less than one minute. The shorter one cycle of measuring mode and regeneration mode, the sooner can a warning be issued before a limit value of the gas to be detected is exceeded.”, indicating the sensor unit is repeatedly operated alternatingly between measuring and regeneration modes, based on some time limitation.
Pasquariello teaches wherein identification of the initiation of the recovery phase is programmed into the microprocessor (Col. 3, Lines 40-48: “The controller can include a micro-processor operating responsive to a set of instruction signals including instruction signals for directing the controller to heat the pellistor to a temperature sufficient to reactivate catalytic activity. Optionally, the controller can include a timer for allowing a time period to be selected during which time period the pellistor is maintained at a temperature, or cycled through a set of temperatures, sufficient to reactivate catalytic activity”) with an algorithmic function that defines one or more conditions selected from the group consisting of a minimum threshold rate of change of an output signal from the gas sensor, a signal output threshold for the analyte (Col. 3, Lines 40-48: “The controller can include a micro-processor operating responsive to a set of instruction signals including instruction signals for directing the controller to heat the pellistor to a temperature sufficient to reactivate catalytic activity. Optionally, the controller can include a timer for allowing a time period to be selected during which time period the pellistor is maintained at a temperature, or cycled through a set of temperatures, sufficient to reactivate catalytic activity”), a signal output pattern, a signal output frequency spectrum, and combinations thereof.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bäther with Pasquariello and use a signal output threshold for an analyte to determine a “sufficient” temperature, in order to “reactivate catalytic activity”, i.e. for the sensor to operate effectively again, after the removal of adsorbed material.

Regarding Claim 12, Bäther teaches the gas sensor system of claim 10, wherein identification of the completion of the temporary conditions  (Col. 1, Lines 63-67 “If the feed of analyte is stopped, the transducer signal usually also tends towards zero. This change in the signal takes place during the regeneration phase. The recovery time (recovery), which is defined at a drop to 10% of the signal maximum, is used in this case for the characterization.”, i.e. completion of regeneration) and selected from the group consisting of a time limitation on recovery after analyte withdrawal (Col. 5, Lines 12-15: “The sensor unit is preferably operated in the regeneration mode for less than 10 minutes, preferably for less than one minute, and especially preferably for less than 10 seconds”), a maximum threshold rate of change of an output signal from the gas sensor, a signal output pattern, a signal output frequency spectrum, and combinations thereof.  
Bäther does not explicitly teach wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithmic function that defines one or more conditions (Emphasis added by Examiner).
Pasquariello teaches wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithmic function that defines one or more conditions (Col. 3, Lines 40-48: “The controller can include a micro-processor operating responsive to a set of instruction signals including instruction signals for directing the controller to heat the pellistor to a temperature sufficient to reactivate catalytic activity. Optionally, the controller can include a timer for allowing a time period to be selected during which time period the pellistor is maintained at a temperature, or cycled through a set of temperatures, sufficient to reactivate catalytic activity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bäther wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithm such as that of Pasquariello.	One of ordinary skill in the art would have been motivated to modify Bäther such that the controller would have instructions to direct the controller when sufficient recovery has occurred, i.e. sufficient to reactivate catalytic activity (measurement ability).

Regarding Claim 21, Bäther teaches the gas sensor system of claim 19.
Bäther does not explicitly teach wherein identification of the initiation of the recovery phase is programmed into the microprocessor with an algorithmic function that defines one or more conditions selected from the group consisting of a minimum threshold rate of change of an output signal from the gas sensor, a signal output threshold for the analyte, a signal output pattern, a signal output frequency spectrum, and combinations thereof.  
However, Bäther teaches in Col. 5, Lines 6-28: “In one embodiment, the sensor unit is operated for a shorter time in the measuring mode than in the regeneration mode. The duration of the measuring mode is consequently shorter than the duration of a regeneration mode. The sensor unit is preferably operated in the measuring mode for less than a minute, preferably for less than 10 seconds, and especially preferably for less than one second. The sensor unit is preferably operated in the regeneration mode for less than 10 minutes, preferably for less than one minute, and especially preferably for less than 10 seconds. The sensor unit is preferably operated alternatingly in the measuring mode and in the regeneration mode. One cycle of measuring mode and regeneration mode preferably lasts less than 5 minutes and especially preferably less than one minute. The shorter one cycle of measuring mode and regeneration mode, the sooner can a warning be issued before a limit value of the gas to be detected is exceeded.”, indicating the sensor unit is repeatedly operated alternatingly between measuring and regeneration modes, based on some time limitation.
Pasquariello teaches wherein identification of the initiation of the recovery phase is programmed into the microprocessor (Col. 3, Lines 40-48: “The controller can include a micro-processor operating responsive to a set of instruction signals including instruction signals for directing the controller to heat the pellistor to a temperature sufficient to reactivate catalytic activity. Optionally, the controller can include a timer for allowing a time period to be selected during which time period the pellistor is maintained at a temperature, or cycled through a set of temperatures, sufficient to reactivate catalytic activity”) with an algorithmic function that defines one or more conditions selected from the group consisting of a minimum threshold rate of change of an output signal from the gas sensor, a signal output threshold for the analyte (Col. 3, Lines 40-48: “The controller can include a micro-processor operating responsive to a set of instruction signals including instruction signals for directing the controller to heat the pellistor to a temperature sufficient to reactivate catalytic activity. Optionally, the controller can include a timer for allowing a time period to be selected during which time period the pellistor is maintained at a temperature, or cycled through a set of temperatures, sufficient to reactivate catalytic activity”), a signal output pattern, a signal output frequency spectrum, and combinations thereof.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bäther with Pasquariello and use a signal output threshold for an analyte to determine a “sufficient” temperature, in order to “reactivate catalytic activity”, i.e. for the sensor to operate effectively again, after the removal of adsorbed material.

Regarding Claim 22, Bäther teaches the gas sensor system of claim 20, wherein identification of the completion of the temporary conditions (Col. 1, Lines 63-67 “If the feed of analyte is stopped, the transducer signal usually also tends towards zero. This change in the signal takes place during the regeneration phase. The recovery time (recovery), which is defined at a drop to 10% of the signal maximum, is used in this case for the characterization.”, i.e. completion of regeneration) and selected from the group consisting of a time limitation on recovery after analyte withdrawal (Col. 5, Lines 12-15: “The sensor unit is preferably operated in the regeneration mode for less than 10 minutes, preferably for less than one minute, and especially preferably for less than 10 seconds”), a maximum threshold rateAtty Dkt No. P201808265US01 of change of an output signal from the gas sensor, a signal output pattern, a signal output frequency spectrum, and combinations thereof.  
Bäther does not explicitly teach wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithmic function that defines one or more conditions (Emphasis added by Examiner).
Pasquariello teaches wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithmic function that defines one or more conditions (Col. 3, Lines 40-48: “The controller can include a micro-processor operating responsive to a set of instruction signals including instruction signals for directing the controller to heat the pellistor to a temperature sufficient to reactivate catalytic activity. Optionally, the controller can include a timer for allowing a time period to be selected during which time period the pellistor is maintained at a temperature, or cycled through a set of temperatures, sufficient to reactivate catalytic activity”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bäther wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithm such as that of Pasquariello.	One of ordinary skill in the art would have been motivated to modify Bäther such that the controller would have instructions to direct the controller when sufficient recovery has occurred, i.e. sufficient to reactivate catalytic activity (measurement ability).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bäther (US Patent No. US 10,191,023 B2) as applied to claim 9 above, and further in view of Dutta (US Patent Application Pub. No. US 2019/0017981 A1).

Regarding Claim 16, Bäther teaches the gas sensor system of claim 9
Bäther does not explicitly teach wherein the gas sensor comprises a material selected from the group consisting of metal oxide semiconductors, conducting polymers, non- conducting polymers, carbon nanotubes, oxidized graphene, sulfides, selenides, black phosphorus, phosphorene, germanene, silicone, and combinations thereof.
	However, Dutta teaches wherein the gas sensor comprises a material selected from the group consisting of metal oxide semiconductors (Abstract: “Disclosed herein are p-n metal oxide semiconductor (MOS) heterostructure-based sensors and systems”).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a MOS as a gas sensor, as this structure is well known to be used in gas sensors, as taught by Bäther and Dutta (Dutta, [0111]: “There are numerous papers on resistive semiconducting metal oxide sensors for ammonia”). 

Regarding Claim 17, Bäther in view of Dutta teaches the gas sensor system of claim 16, wherein the gas sensor further comprises an additive selected from the group consisting of platinum, palladium, gold, rhodium, and combinations thereof (Dutta, [0111]: “To promote sensitivity and selectivity, noble metals like Pt, Pd, Au, and Ag have been introduced to metal oxides”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bäther with Dutta to include at additive from the group recited in the claim, as doing so would, as taught by Dutta in [0111], “promote sensitivity and selectivity”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Warburton (US PGPub No. US20100252451A1), pertaining to a gas monitoring device with varying concentration range sensors with signal processing to switch between different sensing modes to provide high resolution gas readings at different gas concentrations with lower recovery time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863